DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Appeal Brief Remarks/Arguments, filed 12/02/2021, with respect to claims 1-3, 6-7, 11-12, 15-17, and 20 have been fully considered and are persuasive. During the Pre-Appeal Review it was determined the prior art Campos fails to explicitly disclose at least the limitations “upon determining the front threat number… ,” and “upon determining that the rear time to collision… ,” which are required for the progression of the inventive method.  Furthermore, prior art Campos fails to explicitly disclose “a predicted lateral distance from the host vehicle.” Therefore, the rejection of claims 1-4, 6-13, 15-18, and 20, under 35 U.S.C. § 102 and 35 U.S.C. § 103 has been withdrawn.
	
Allowable Subject Matter
Claims 1-4, 6-13, 15-18, and 20, are allowed. The closest prior art fails to explicitly disclose, teach, or suggest, the claims as a whole. The prior art fails to make obvious or disclose a system with computer processor and memory storing instructions, which determine a front threat number between a turning host vehicle and an oncoming target, the front threat number being the likelihood of a collision between the turning host vehicle and a front point of the oncoming target.  Furthermore, upon determining if the front threat number exceeds a threat  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669